PER CURIAM.
Steven Nixon appeals an order that denied his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We AFFIRM without prejudice to Nixon filing a 3.800(b) motion in the trial court before filing the initial brief in his direct appeal. See Amendments to Fla. R.Crim.P. 3.111(e), 24 Fla. L. Weekly S530, S530-31, — So.2d -, 1999 WL 1029285 (Fla. Nov. 12, 1999) (adopting amendments, effective immediately, to Fla. R.Crim. P. 3.800 and Fla. R.App. P. 9.600(d), and explaining that “under the new rule 3.800(b)(2), if a notice of appeal has been filed, a motion to correct a sentencing error can also be filed in the trial court at any time until the first appellate brief is filed”).
KAHN, BENTON, and VAN NORTWICK, JJ., CONCUR.